DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 04/12/2021 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; accordingly this action is made final.
Rejection under 35 USC 112(b) is withdrawn in view of amendment 

Response to Arguments
Applicant's arguments filed on 04/12/2021 have been fully considered but they are not persuasive. 
In view of the amendments the Iwai reference is added to the rejection of the independent claims. Iwai teaches a system for tracking shoppers in a store and detecting item pickup from shelves based on image analysis. ¶ 0113 and Figs. 9A-D teach using the arm length of the shoppers to determine the size of the region-of-interest from which an item can be picked up by a shopper.)
It would have been obvious to one of ordinary skill in the art to have combined Fisher’s video-based retail inventory tracking with Iwai’s video-based retail inventory tracking. The combination constitutes the repeatable and predictable result of simply applying Iwai’s teaching of determining the size of the region-of-interest from which an item can be picked up based on the arm length of the shopper. Iwai applies this physical limitation that a shopper can only pick up items that they can reach. This cannot be 
The Desai reference also is added in view of amendments. See detailed analysis below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PGPub 2019/0043003) in view of Iwai (US PGPub 2015/0010204).
claim 1, Fisher discloses a system, comprising: (Fisher teaches a system for imaging customers in a retail store and detecting picking up products by tracking the customer’s hands in relation to the store shelves.)
a rack comprising shelves configured to store items; (See ¶ 0078 and Fig. 13)
an image sensor positioned such that a field-of-view of the image sensor encompasses at least a portion of the rack, wherein the image sensor is configured to generate angled-view images of the items stored on the shelves of the rack; (As above see cameras at ¶ 0078 and Fig. 13)
and a tracking subsystem coupled to the image sensor, the tracking subsystem comprising at least one processor configured to: (¶ 0091 and 0163)
receive an image feed comprising image frames of the angled-view images generated by the image sensor; (¶ 0163 teaches receiving a video image feed of the customers.)
detect that a trigger event has occurred associated with a person interacting with the items stored on the shelves of the rack; (¶ 0256, 0270 and Fig. 28B teach detecting product take and put events associated with the subject taking objects off or putting objects on a shelf.)
following detecting the trigger event:
determine a set of one or more image frames from the image feed associated with the detected trigger event; (See ¶ 0291 as well as 0209 and 0211.)
for each image frame of the determined set of one or more image frames:

determine, in the image frame, a region-of-interest based on the pixel position of the wrist of the person, wherein the region-of-interest includes a subset of the pixels of the image frame; (¶ 0270 teaches setting up a region of interest around the detected hand joint, around which background inventory change events that occur are classified as true events (put or take events with the shelves). Also see ¶ 0199 and 0289 which teach that the detected hand must be within a threshold distance to the shelf containing the item. This represents a subset of pixels in the image frame.)
and identify, using an object detection algorithm, a first item in the determined region-of-interest; and (¶ 0193 and 0289-0291 teach detecting and classifying the inventory item.)
assign the identified first item to the person. (¶ 0211 teaches assigning the item to the customer’s shopping cart.)
In the field of video-based retail inventory tracking Iwai teaches that a size of the region-of-interest is determined based at least in part on features of the person. (Iwai teaches a system for tracking shoppers in a store and detecting item pickup from shelves based on image analysis. ¶ 0113 and Figs. 9A-D teach using the arm length of the shoppers to determine the size of the region-of-interest from which an item can be picked up.)
It would have been obvious to one of ordinary skill in the art to have combined Fisher’s video-based retail inventory tracking with Iwai’s video-based retail inventory 
Regarding claim 2, the above combination discloses the system of claim 1, wherein the processor is further configured to: determine, based on properties of the person in at least one of the determined image frames, a first identifier of the person; (Fischer Fig. 16 and 0188 teach forming an identifier for the subject based on the foot joint and non-foot data.)  
and assign the identified first item to the person by adding a description of the first item to a digital shopping cart associated with the first identifier of the person. (Fischer ¶ 0188-0190 assigns the foot heuristics to the subjects for identification and updating of previously identified subjects.)
Regarding claim 3, the above combination discloses the system of Claim 1, wherein the processor is further configured to detect that the trigger event has occurred by determining that the person is within a threshold distance of the rack. (See rejection of claim 1)
Regarding claim 4, the above combination discloses the system of Claim 1, wherein the processor is further configured to detect that the trigger event has occurred 
Regarding claim 8, the above combination discloses the system of Claim 1 wherein: the features of the person on which the size of the region-of-interest is based at least in part comprise one or more of an arm length of the person, a height of the person, and a ratio of a shoulder width of the person to the arm length of the person. (See rejection of claim 1)
Claims 9-13 and 16 are the method claims corresponding to system claims 1-5 and 8. The system necessarily required method steps. Remaining limitations are rejected similarly. See detailed analysis above. 
Claims 17-21 and 24 are the tracking subsystem claims corresponding to system claims 1-5 and 8. Fisher teaches a tracking subsystem at ¶ 0163. Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 5, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PGPub 2019/0043003) and Iwai (US PGPub 2015/0010204) in view of Buibas (US Pat. No. 10,282,720).
Regarding claim 5, Fisher discloses the system of Claim 1, but not the remaining limitations.
In the field of video-based retail inventory tracking Buibas teaches a weight sensor disposed on a shelf of the rack, the weight sensor configured to measure a weight of items on the weight sensor and the processor is communicatively coupled to the weight sensor and is further configured to detect that the trigger event has occurred 
It would have been obvious to one of ordinary skill in the art to have combined Fisher’s video-based retail inventory tracking with Buibas’ video-based retail inventory tracking. The combination constitutes the repeatable and predictable result of simply applying Buibas’ teaching of determining that inventory has been take off the shelf by detecting a decrease in weight as an aid to Fisher’s detection. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 13 are the method claim corresponding to system claim 5. The system necessarily required method steps. Remaining limitations are rejected similarly. See detailed analysis above. 
Claim 21 are the tracking subsystem claims corresponding to system claim 5. Fisher teaches a tracking subsystem at ¶ 0163. Remaining limitations are rejected similarly. See detailed analysis above.  


Claims 5, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PGPub 2019/0043003) and Iwai (US PGPub 2015/0010204) in view of Desai (US Pat. No. 10,147,210). 
claim 6, Fisher discloses the system of Claim 1, wherein the processor is further configured to: over a period of time, track the pixel position of the wrist of the person, and determine, based on the tracked pixel positions, an aggregated wrist position corresponding to a position within the rack to which the tracked wrist position extends over the period of time. (¶ 0289, “the images from different cameras processed by the WhatCNN model are combined over a period of time (multiple cameras over a period of time).” Also see ¶ 0293, “The scene process waits for 30 or more aggregated structures to accumulate, representing at least a second of real time, and then performs a further analysis to reduce the aggregated structure down to a single integer for each person ID-hand pair, where the integer is a unique ID representing a SKU in the store.”)
In the field of video-based retail inventory tracking Desai teaches determining an aggregated wrist position corresponding to a maximum depth into the rack to which the tracked wrist position extends over the period of time. (Desai teaches a system for tracking shoppers in a store and detecting item pickup from shelves based on image analysis. Col. 25, ¶ 1, “an image of the user's 116 hand reaching past a front edge of the shelf 502 may be deemed to be a touch.” That is, the system detects a reach of maximum depth into the rack when the hand crosses a depth threshold into the rack. The location of the touch/the aggregated position is used to determine the location of the pickup of an item from the shelf, col. 26, ¶ 5.)
It would have been obvious to one of ordinary skill in the art to have combined Fisher’s video-based retail inventory tracking with Desai’s video-based retail inventory tracking. The combination constitutes the repeatable and predictable result of simply 
Regarding claim 7, Fisher discloses the system of Claim 6, wherein the processor is further configured to, prior to identifying the first item:
determine candidate items based on the aggregated wrist position, wherein the candidate items include the first item and one or more items at adjacent positions in the rack to the first item; (¶ 0289-0291 teaches that the triangulated position of the detected hand is used to determine the probability value of the event being a particular product SKU (product ID number) in the store.)
for each candidate item, determine, based on a comparison of a predefined position associated with the candidate items to the aggregated wrist position, a probability value that the candidate item was interacted with by the person; and identify the first item as the candidate item with the largest probability value. (¶ 0289-0291 as well as ¶ 0293 teach that the triangulated position of the detected hand is used to determine the probability of an item being associated with an event and finally to determine, from all the product SKUs, which product SKU is a hand-ID pair, with the largest probability. Also see ¶ 0198.)

Claims 22-23 are the tracking subsystem claims corresponding to system claims 6-7. Fisher teaches a tracking subsystem at ¶ 0163. Remaining limitations are rejected similarly. See detailed analysis above.  

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661